Citation Nr: 1036122	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), claimed as due to in-service personal assault.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to January 
1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The Veteran provided additional VA outpatient treatment records 
through June 2010 at his June 2010 hearing before the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied by a waiver of local jurisdictional review.
 
The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims he suffers from PTSD as a result of a personal 
attack on him while stationed on the USS Cleveland.  
Specifically, he indicates an event where he was taken from his 
sleep, tied upside down, and beaten for several hours by fellow 
Navy men.  Since that time, the Veteran claims he suffers from 
nightmares and intrusive memories of the incident. 

If a PTSD claim is based on personal assault in service, evidence 
from sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2009).

Additionally, evidence of behavior changes following the claimed 
assault is relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 specifically 
address the types of documentation that may be used to 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR Part III.iv.4.H; 
see also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him/her the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  VA must make all reasonable efforts to obtain 
the relevant evidence.  38 C.F.R. § 3.159(c) (2009).  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2009).  

The Veteran was sent a duty-to-assist letter in December 2006, 
which included a stressor identification worksheet, but the 
letter did not detail the majority of the information cited 
above.  Additionally, in July 2004, VA approved for publication a 
new form, VA Form 21-0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic Stress Disorder Secondary 
to Personal Trauma.  The new form identifies additional types of 
documentation that may be used to corroborate the occurrence of a 
stressor involving assault, and it lists additional behavior 
changes or experiences that might occur following an assault.  
The Veteran was never sent this new form and, therefore, he 
should be sent and asked to complete a new VA Form 21-0781a.  

The Veteran indicates that during the attack his head was 
covered, but he recognized one of the voices of the attackers.  
He states that he immediately reported the incident to his 
captain, who demoted the attacker, and the Veteran received 
medical treatment for his lacerations and bruises.  Indeed, his 
service treatment records confirm in September 1977 the Veteran 
sought treatment for chest pain, bruises on his lower half of 
back (both right and left sides), left thumb and index finger 
swelling, and other bruises.  At that time, the Veteran indicates 
he was kicked in the chest while asleep in the rack.  The 
Veteran's personnel records also show that he received 
disciplinary action for substance abuse and was ultimately 
administratively discharged.  

There is no actual documentation in the claims folder of the 
claimed incident, but the Board noted the RO should make a search 
of deck logs from September 1977 to ascertain whether the 
incident was documented. 

VA outpatient treatment records reflect a diagnosis of PTSD 
related to this personal assault incident, but the Veteran was 
afforded a VA examination in November 2007 where the examiner 
opined the Veteran did not meet the diagnostic criteria for PTSD.  
Rather, the examiner noted the Veteran had a significant 
substance abuse problem that began prior to his military service.  
The examiner further noted that the Veteran had serious traumatic 
muggings in 2003, well after service, where he was assaulted and 
held at gun point.  The examiner opined that these events were 
most likely responsible for the Veteran's reported symptoms.  The 
examiner confirmed the opinion once again in March 2008 after 
reviewing the claims folder.

In light of the possible missing records and the VCAA notice 
deficiencies, the Board finds further development is warranted.  
If the new evidence indeed provides new information with regard 
to the claimed personal assault, a new VA examination should be 
afforded to the Veteran to reconcile the conflicting medical 
evidence.


Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of M21-1MR 
Part III.iv.4.H., the RO should once again send 
the Veteran an appropriate stressor development 
letter.  The Veteran should also be notified that 
in-service personal assault may be corroborated 
by evidence from sources other than the service 
records, as defined in 38 C.F.R. § 3.304(f)(3) 
(2009).  All specific examples of alternative 
sources of evidence listed in section 3.304(f)(3) 
must be included in the notification to the 
Veteran. 

The RO should also send the Veteran a new VA Form 
21-0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic Stress 
Disorder Secondary to Personal Trauma, and 
request he complete it with as much specificity 
as possible.  The RO should inform the Veteran 
that if he fails to return any form that would 
provide details regarding the in-service stressor 
event or fails to provide information useful to 
verifying this event, VA will have no choice but 
to proceed to decide the case based on the 
evidence of record.  An appropriate period of 
time should be allowed for the Veteran to respond 
and/or submit additional evidence.  

2.  Obtain the Veteran's medical records from the 
VA Medical Center in Dallas, Texas for treatment 
from June 2010 to the present.  All efforts to 
obtain VA records should be fully documented, and 
the VA facility must provide a negative response 
if records are not available.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to the 
claim; and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

3.  Obtain deck logs for the USS Cleveland from 
any appropriate source (such as the National 
Archives and Records Administration (NARA) or the 
U.S. Army and Joint Services Records Research 
Center (JSRRC)), for September 1977.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  Any negative responses should be 
documented in the file.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to the 
claim; and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

4.  Review the claims file to ensure that all of 
the foregoing requested development is completed, 
and arrange for any additional development 
indicated, to include a new VA examination if 
warranted by the new evidence. 

5.  Then re-adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 3.304(f); 
Manual M21-1MR Part III.iv.4.H; and Patton v. 
West, 12 Vet. App 272 (1999).  If the benefit 
sought remains denied, issue an appropriate SSOC 
and provide the Veteran and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in order. 
No action is required of the appellant unless he 
is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

